DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/21.
CLAIM INTERPRETATION

Claim limitation “means for extracting… means for identifying… means for determining…means for comparing…means for iteratively updating…means for updating…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: hardware embodiments as disclosed in paragraph 72.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oktay (U.S. PG-PUB NO. 2014/0133727).
-Regarding claim 1, Oktay discloses a method for image registration, comprising: extracting personalized biomechanical parameters from a first region of tissue of a patient in an inverse problem of the biomechanical model using pre-operative imaging data and intra-operative imaging data (estimate deformation of target organ and surrounding anatomical structures in pre-operative image using gas insufflation model constrained registration with intra-operative image 208, FIG. 2); identifying correspondences between an outer layer of a second region of the tissue in the pre-operative imaging data and the outer layer of the second (computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, paragraph 21); and determining a deformation of an inner layer of the second region of the tissue in the pre-operative imaging data based on the identified correspondences by applying the biomechanical model with the personalized biomechanical parameters (abdominal wall, liver and surrounding tissues is deformed under the external pressure generated in the abdominal cavity, which represents the insufflated gas, paragraph 24).
-Regarding claim 8, Oktay discloses an apparatus for image registration, comprising: means for extracting personalized biomechanical parameters from a first region of tissue of a patient in an inverse problem of the biomechanical model using pre- operative imaging data and intra-operative imaging data (estimate deformation of target organ and surrounding anatomical structures in pre-operative image using gas insufflation model constrained registration with intra-operative image 208, FIG. 2); means for identifying correspondences between an outer layer of a second region of the tissue in the pre-operative imaging data and the outer layer of the second region of the tissue in the intra-operative imaging data (computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, paragraph 21); and means for determining a deformation of an inner layer of the second region of the tissue in the pre-operative imaging data based on the identified correspondences by applying the biomechanical model with the personalized biomechanical parameters (abdominal wall, liver and surrounding tissues is deformed under the external pressure generated in the abdominal cavity, which represents the insufflated gas, paragraph 24).
-Regarding claim 13, Oktay discloses a non-transitory computer readable medium storing computer program instructions for image registration, the computer program (estimate deformation of target organ and surrounding anatomical structures in pre-operative image using gas insufflation model constrained registration with intra-operative image 208, FIG. 2); identifying correspondences between an outer layer of a second region of the tissue in the pre-operative imaging data and the outer layer of the second region of the tissue in the intra-operative imaging data (computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, paragraph 21); and determining a deformation of an inner layer of the second region of the tissue in the pre-operative imaging data based on the identified correspondences by applying the biomechanical model with the personalized biomechanical parameters (abdominal wall, liver and surrounding tissues is deformed under the external pressure generated in the abdominal cavity, which represents the insufflated gas, paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oktay (U.S. PG-PUB NO. 2014/0133727) in view of Hogea et al. (“Brain-Tumor Interaction Biophysical Models for Medical Image Registration” (2008). Departmental Papers (MEAM). 163. Siam Journal of Scientific Computing, Volume 30, Issue 6, December 2008, pages 3050-3072.).
Regarding claim 5, Oktay is silent to teaching that the outer layer of the tissue includes a cortical layer of a brain of the patient, and the inner layer of the tissue include a subcortical layer of the brain of the patient. However, the claimed limitation is well known in the art as evidenced by Hogea.
In the same field of endeavor, Hogea teaches the outer layer of the tissue includes a cortical layer of a brain of the patient, and the inner layer of the tissue include a subcortical layer of the brain of the patient (see FIG. 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Oktay with the teaching of Hogea in order to provide richer datasets and fast optimization algorithms.
-Regarding claim 6, the combination further discloses extracting personalized biomechanical parameters from a first region of tissue of a patient in an inverse problem of the biomechanical model using pre-operative imaging data and intra-operative imaging data comprises: extracting personalized tissue elasticity and Poisson ratio of the patient (Hogea, elasticity as disclosed in sec 1.1; Poisson ratio, page 3057).
-Regarding claim 7, the combination further discloses updating the personalized biomechanical parameters based on a model of tumor growth for the patient (Hogea, see abstract).
-Regarding claim 16, the combination further discloses  the outer layer of the tissue includes a cortical layer of a brain of the patient, and the inner layer of the tissue include a subcortical layer of the brain of the patient (see Hogea, FIG. 3).
Allowable Subject Matter
s 2-4, 9-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664